Citation Nr: 1505141	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral sensorineural hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The March 2008 rating decision, in pertinent part, denied service connection for PTSD, bilateral hearing loss, and tinnitus.  The December 2010 rating decision denied service connection for erectile dysfunction. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD. 

2.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not manifested during service and is not etiologically related to service; sensorineural hearing loss was not shown during the first year after discharge from service.

3.  The medical evidence shows that the Veteran's service-connected psychiatric disorder and the medications used to treat that condition are included among the potential causes of the Veteran's erectile dysfunction. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  With the resolution of reasonable doubt in favor of the Veteran, the criteria for secondary service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the Veteran's secondary service connection claim for erectile dysfunction, the Board notes at the outset that because this decision grants the benefit in full, no discussion of VA's duties to notify and assist is required with respect to that issue.  As such, the following discussion will pertain to the service connection claims for bilateral hearing loss and PTSD.  

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in April 2007, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.  The April 2007 VCAA letter was sent to the Veteran prior to the initial adjudication in March 2008. 

Regarding VA's duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, records from the Social Security Administration (SSA) and lay evidence are associated with the claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was provided VA psychiatric examinations in February 2008 and August 2011, and underwent a VA audiologic examination in August 2014.  The Board finds that the VA examination reports are sufficient for adjudicatory purposes, since they are based on the Veteran's medical history and described their findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As VA's duties to notify and assist have been met with regards to the service connection claims for PTSD and bilateral sensorineural hearing loss, there is no prejudice to the Veteran in adjudicating that portion of the appeal.



Service Connection - Laws and Regulations

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).



Erectile Dysfunction

The Veteran has specifically asserted that his service-connected psychiatric disorder, coupled with his related medications, aggravated his erectile dysfunction.  See October 2011 substantive appeal.  He is currently service connected for generalized anxiety neurosis, and his medical records reflect that he takes medication to treat that condition. 

Several VA treatment records contain a recurring notation that the Veteran's erectile dysfunction is likely due to his mood medications.  See, e.g., August 2014 VA clinic note.  In addition, a diagnosis of "impotence of psychogenic origin" is listed on the Veteran's VA Problems List.    

A VA examiner in August 2011 noted that the Veteran had a history of using psychotropic medications, as well as anti-hypertensive medications and marijuana.  The examiner stated that it would be impossible to quantify what portion of the Veteran's erectile dysfunction was related to each of these factors, as all of them were known to induce erectile dysfunction as a side effect.  The examiner also noted that the factors of age, impaired glucose, dyslipidemia and hypertension were known to contribute to decreased nitric oxide and lessen erectile function.  The examiner stated that he was unable to conclude that the Veteran's erectile dysfunction was caused by his psychotropic medications without resorting to speculation. 

However, it appears that the basis for the examiner's inability to draw a conclusion was due to the fact that he could not ascertain what portion of the Veteran's erectile dysfunction was related to each of his listed medications and conditions, since all of them were known to either cause or contribute to erectile dysfunction.  But the examiner nevertheless was able to determine that the Veteran's psychotropic medication was a cause of erectile dysfunction, even if not the only cause.  Moreover, the Veteran's VA treatment records include multiple, recurring notations stating that the Veteran's erectile dysfunction is likely due to his mood medications, and a diagnosis of "impotence of psychogenic origin" is listed on the Veteran's VA Problems List.  With the resolution of reasonable doubt in the Veteran's favor, this evidence, combined with the August 2011 VA examiner's determination that the Veteran's psychotropic medications cause erectile dysfunction, is enough to satisfy the "nexus" requirement for secondary service connection.  Therefore, when affording the Veteran the benefit of the doubt, service connection is warranted on a secondary basis for erectile dysfunction.     
        
PTSD

The Veteran asserts that he is entitled to service connection for PTSD.  The Board notes at the outset that the RO granted service connection for generalized anxiety neurosis during the pendency of this appeal in April 2011, and assigned a 70 percent disability rating, as well as a total (100 percent) rating based on individual unemployability.  

The Veteran's service treatment records do not reflect a diagnosis of PTSD in service.  Post-service treatment records show that the Veteran initially screened positive for PTSD in June 2006.  The Veteran reported receiving treatment for PTSD from 2006 to 2007 at the North Chicago VA Medical Center.  The treatment records from that facility have been associated with the Veteran's claims file; however, aside from the 2006 positive screen for PTSD, the records only reflect treatment for depression with anxiety and panic attacks.  See, e.g., March 2007 VA psychiatry note.   

According to a July 2008 mental health note, a VA psychiatrist determined that there was no identified stressor to suggest the possibility of PTSD, and accordingly removed the condition from the Veteran's Problems List.  A June 2009 VA treatment note reflects that the Veteran brought with him a copy of his positive PTSD screen from 2006 and asked the provider to review the medical record.  The provider stated that she discussed with the Veteran the purpose of the screen and the specific criteria required to be met for a clinical diagnosis of PTSD. 

A VA examination report from February 2008 diagnosed generalized anxiety disorder and dysthymic disorder, but not PTSD.  A VA examination report from August 2011 likewise did not find the criteria for a diagnosis of PTSD to be satisfied.  The Veteran's SSA records also do not reflect a diagnosis of PTSD.  In a November 2014 Form 646, the Veteran's representative acknowledged that the Veteran had been service connected for generalized anxiety neurosis and that the record did not contain a diagnosis of PTSD.       

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Because the evidence fails to establish a current diagnosis for PTSD, the Veteran's claim does not satisfy the criteria for service connection.  As such, service connection for PTSD is not warranted. 

Hearing Loss

The Veteran reported that he was exposed to loud noise during service while he served as a security policeman guarding fighter jets that frequently fired up their engines in close proximity to him, and that he was not provided hearing protection.  See April 2007 statement.  The Veteran's DD-214 reflected that his military occupational specialty was "security police."  The Veteran asserts that the acoustic trauma in service caused his hearing loss. 

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

Moreover, to establish service connection for hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran's September 1971 enlistment examination report contained the following audiometric pure tone thresholds, in decibels, as follows :


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
5
N/A
0
N/A
LEFT
5
5
5
N/A
0
N/A

On the accompanying September 1971 report of medical history, the Veteran checked "no" for "ear, nose or throat trouble."

A service treatment note from July 1975 indicated that the Veteran complained of a left ear ache for the past three days.  The clinician observed an infected right ear and an inflamed left ear, and prescribed treatment.  Subsequent service treatment records did not reflect any further ear infection or follow-up treatment.   

The Veteran's June 1975 separation examination report indicated the following audiometric findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
5
0
0
5
N/A
LEFT
5
5
0
5
5
N/A

The "physical profile" contained in the June 1975 separation examination report indicated that the Veteran's hearing was normal.  No hearing deficiencies were noted in the summary of defects and diagnoses.

Post-service VA treatment records reflect that the Veteran first reported hearing loss symptoms in October 2006, at the age of 54.  At that time he reported military noise exposure from working as security police around jets.  See October 2006 initial VA audiology consultation.  He was provided hearing aids in November 2006, according to a VA audiology note. 

In August 2014, the Veteran was afforded a VA audiologic examination.  Audiometric testing revealed the following: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
5
20
45
60
96
LEFT
15
10
15
40
50
94

The examiner diagnosed bilateral sensorineural hearing loss.  She opined that it was less likely than not that the Veteran's current hearing loss was due to military acoustic trauma.  She explained that the Veteran's hearing had been within normal limits at separation from service, and that no significant change in hearing was noted in either ear when comparing the 1971 entrance examination report to the 1975 separation examination report. 

After reviewing the evidence, the Board finds as a preliminary matter that entitlement to presumptive service connection for bilateral sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  As noted above, in order for the presumption to apply, the Veteran's hearing loss must have manifested to a compensable degree within a year following separation from service.  In this case, there is no contemporaneous objective evidence suggesting that the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.

Turning to direct service connection, the Board finds that a current hearing loss disability is shown under 38 C.F.R. § 3.385, as demonstrated by the August 2014 VA audiologic examination findings.  And based upon the Veteran's competent and credible reports of noise exposure in service, acoustic trauma is conceded.  As the first two criteria for service connection are met (i.e. evidence of a current disability and in-service noise exposure), the Board will focus its analysis on whether the third and final element (i.e. evidence of a nexus between the current disability and service) is satisfied.

When comparing the audiometric results from the September 1971 entrance examination report with those of the June 1975 separation examination report, there is no significant threshold shift, as none of the reported values changed by more than 5 decibels.  The August 2014 VA examiner based her opinion on the fact that there was no significant change in hearing between entrance and separation.  Also of particular significance to the Board is the fact that the Veteran's hearing was evaluated as normal at separation from service, as indicated by the rating of "1" in the "PULHES" category for hearing.  See Horn v. Shinseki, 25 Vet. App. 231, fn. 1 (2012) (PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation. The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.). 

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.   However, in this case, the preponderance of the evidence weighs against a finding of such a nexus, as discussed above. 

The Board also recognizes that the Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues, such as the nature and etiology of his bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Additionally, the record post-service shows a prolonged period without complaint or treatment for hearing loss, and that the Veteran submitted his application seeking service connection for hearing loss in 2006, 31 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).      

The August 2014 VA examiner declined to relate hearing loss to service.  The Board finds that this VA medical opinion is the most probative evidence addressing the "nexus" requirement of the Veteran's claim, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The examiner's medical opinion is also consistent with the evidence of record, which reflects that no hearing loss was shown at the Veteran's separation from active duty in 1975.

As a result of the foregoing, service connection for bilateral sensorineural hearing loss is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for erectile dysfunction is granted. 

Service connection for PTSD is denied. 

Service connection for bilateral sensorineural hearing loss is denied. 


REMAND

The Veteran reported that he first noticed ringing in his ears in 1972 while stationed in Alaska.  See April 2007 statement.  He stated that he was exposed to loud noise in service while he served as a security policeman guarding fighter jets that frequently fired up their engines in close proximity to him, and that he was not provided hearing protection.  Id.  He asserted that he had informed the medic at sick call on several occasions of the ringing in his ears, and that the medic responded that the ringing would pass.  The Veteran reported that the ringing in his ears never went away and had worsened over the years.  

The Veteran's service treatment records reflect medical care for several complaints, but no mention is made of tinnitus, including when treated for an ear ache in 1975.  In addition, when examined in connection with his discharge from service, the Veteran denied any ear trouble and indicted he did not have any illness or injury, other than what he had noted.  Likewise, when he submitted his first claim for VA benefits in 1975, he did not include tinnitus among the 10 disabilities for which he sought service connection.  

In connection with his claim, the Veteran was examined for VA purposes in August 2014.  As to the cause of the Veteran's tinnitus, that examiner remarked her expertise was limited to addressing whether the Veteran's tinnitus would be related to in-service hearing loss, and since he had no in-service hearing loss, it would not be related to that condition.  Because the examiner acknowledged her limited expertise, the matter should be referred to another, to resolve whether the Veteran's tinnitus may be related to some other in-service disease or injury.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any other development deemed appropriate, forward the Veteran's claims file to an appropriate medical professional who is not the same VA examiner who completed the VA audiologic examination in August 2014.  

The entire claims file must be made available to the new examiner for review. 

The examiner should provide a clarifying opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related to noise exposure in service, or to any other in-service disease or injury other than hearing loss.  The opinion should address the Veteran's reports of experiencing ringing in his ears since service, (see October 2006 initial VA audiology consultation and April 2007 statement), as well as his relevant service treatment records. 

If the examiner cannot provide this opinion without resorting to speculation, the examiner should explain that conclusion.  
 
2.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


